DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,815,452 (the parent application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read as follows:

    PNG
    media_image1.png
    116
    388
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1024
    394
    media_image2.png
    Greyscale


	Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  The limitations of those claims overlap the limitations of the patent claims.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 11-14 are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Deur (US 2017/0297982; see also, WO 2015/092211 and US 10,029,961).
The WO 2015 document constitutes prior art.  The US 2017 document is cited below as the English language equivalent.
Deur teaches:

    PNG
    media_image3.png
    370
    411
    media_image3.png
    Greyscale

Other limitations are taught as well.  With respect to claim 1, Z-3,3,3-trifluoro-1-chloropropene is the same as the presently claimed (Z)-1-chloro-3,3.3-trifluoro-1-propene.  The composition may include hydrogen fluoride, Z-3,3,3-trifluoro-1-chloropropene (aka (Z)-1-chloro-3,3.3-trifluoro-1-propene), and a (hydro) halocarbon [0013].  The (hydro) halocarbons include, among others, the presently claimed saturated compounds of 3-dichloro-1,1,1-trifluoropropane (aka 1-chloro-3,3,3-trifluoropropane) [0091], 3,3-dichloro-1,1,1,2,2-pentafluoropropane (aka 1,1-dichloro-2,2,3,3,3-pentafluoropropane) [0080], and 1,3-dichloro-1,1,2,2,3-pentafluoropropane [0080].  With respect to present claims 12-14, amounts are taught [0032].
Deur also teaches the presence of hydrogen fluoride.  Nevertheless, the present claims have the transitional phrase “comprising” which does not exclude other components.  MPEP 2111.03, I.
Deur does not appear to teach that its composition is a solvent.  Just the same, the term “solvent” is found in the preamble of the present claims, which is directed to intended use only and does not further define structure.  MPEP 2111.02, ii.
.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Deur (US 2017/0297982; see also, WO 2015/092211 and US 10,029,961).
Duer is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, with respect to claim 1, Z-3,3,3-trifluoro-1-chloropropene is the same as the presently claimed (Z)-1-chloro-3,3.3-trifluoro-1-propene.  The composition may include hydrogen fluoride,  Z-3,3,3-trifluoro-1-chloropropene (aka (Z)-1-chloro-3,3.3-trifluoro-1-propene), and a (hydro) halocarbon [0013].  The (hydro) halocarbons include, among others, the presently claimed saturated compounds of 3-dichloro-1,1,1-trifluoropropane (aka 1-chloro-3,3,3-trifluoropropane) [0091], 3,3-dichloro-1,1,1,2,2-pentafluoropropane (aka 1,1-dichloro-2,2,3,3,3-pentafluoropropane) [0080], and 1,3-dichloro-1,1,2,2,3-pentafluoropropane [0080].  With respect to present claims 12-14, amounts are taught [0032].
It would have been obvious for a composition to contain (Z)-1-chloro-3,3.3-trifluoro-1-propene and other compounds, as taught by Deur, and to further teach the presence of saturated hydrochlorofluorocarbons, as also taught by Deur, because the reference is directed to compositions with those components.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1765